 

Case 1:18-cv-03202-GBD-SDA Document 323

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a xX
ANGEL MOGOLLAN et al., :
Plaintiffs, :
-against- :
LA ABUNDANCIA BAKERY & RESTAURANT :
INC. et al., :
Defendants. :
wee eee ee ee eee ee ee ee ee ee x

GEORGE B. DANIELS, United States District Judge:

Filed

we eseutess 8)

09/07/21 Page 1of1

 

 

Syste cP ED AML IRIE ETE

 

| ELECTRONICALLY FILED!
LOC #

SATE FILED:SFP 0.7202 mit

-

|

 

 

ORDER

18 Civ. 3202 (GBD) (SDA)

The Clerk of the Court is hereby ORDERED to close the above-captioned action.

Dated: New York, New York
September 7, 2021

SO ORDERED.

 
